Title: From James Madison to United States Congress, 1 January 1807
From: Madison, James
To: United States Congress



Dept. of State Jany. 1. 1807.

In pursuance of the act of Congress entitled "An act to regulate and fix the compensation of Clerks &c." the Secretary of State has the honor to report to Congress the annexed list of the persons employed in his office, and to state that the business of the Department generally is in a state of progressive increase; that particularly the business, relating to patents issued for useful arts, has increased at the rate of doubling in four years, and the patents for Lands, and the business attending the impressment of American Seamen have also much increased.  It is his opinion therefore that the public service would be promoted by a provision at least sufficient for the employment of an additional Clerk.
All of which is respectfully submitted.

James Madison.


List of the names & compensation of the persons employed in the Department of State in the year 1806.
——
Mr. Wagner——$ 2000.The Chief Clerk distributes the business among the others and superintends its execution under the direction of the Secretary.  His active duties are diversified according to the nature & presure of the general business of the Department, and among them may be particularised his assistance in its correspondence upon minor subjects.Mr. Brent——1000In conjunction with Mr. Smith, he attends to the business of impressed Seamen, and assists in collating the laws preparatory to their publication, which he superintends.Mr. Thom——881.Makes out and records Virgina Military Land Patents, pays the awards under the 7th. article of the British Treaty so far as they are payable in the Department, and keeps the contingent accounts of the Department.Mr. Pleasonton——$ 906.Makes out & records Patents for Military bounty lands; for lands in John Cleves Symmes’ tract; Exequaturs for Consuls; all civil Commissions, and Commissions for Militia Officers within the District of Columbia; records the Correspondence with our Ministers in foreign Countries, and transmits the laws to the printers for promulgation.Mr. Smith——800Records all the correspondence, except with the Ministers abroad, and in conjunction with Mr. Brent attends to the business relative to impressed Seamen, and to collating the laws previous to their publication.Mr. Forrest——800Makes out & records patents for lands sold under the direction of the Registers, and also passports for Citizens going abroad.  His knowledge of the French language, which he speaks is found an useful quality.Among other business too various to be detailed, there is a considerable quantity of copying, particularly of correspondence with our Ministers & agents abroad, frequently including voluminous documents.  This is performed by the gentlemen of the office, according to the state of their other engagements, without its being the stationery business of any.Mr. J. Gardner for occasional service in filling up & recording land patents——$ 25Patents & Copy Rights.
For services rendered by Dr. Thornton, in superintending & issuing patents for useful inventions and discoveries; in securing copyrights &c. &c. a compensation has been allowed to him of——1400.



